 Case 21-16520-JNP          Doc 31-2 Filed 08/17/21 Entered 08/17/21 10:02:00          Desc
                                Proposed Order Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 Michael Kwiatkowski, Esq.
 CULLEN AND DYKMAN LLP
 100 Quentin Roosevelt Boulevard
 Garden City, New York 11530
 T: (516) 357-3700
 F: (516) 357-3792
 mkwiatkowski@cullenllp.com

 Counsel for Public Service Electric and Gas
 Company

 In re:                                            Chapter 11

 ALUMINUM SHAPES, L.L.C.,                          Case No. 21-16520 (JNP)

                          Debtor.                  Honorable Jerrold N. Poslusny Jr.



          ORDER FOR ADMISSION PRO HAC VICE OF RUSSELL R. JOHNSON III


The relief set forth on the following page is ORDERED.
 Case 21-16520-JNP          Doc 31-2 Filed 08/17/21 Entered 08/17/21 10:02:00                 Desc
                                Proposed Order Page 2 of 2



        This matter having been brought before the Court on application for an Order for
Admission Pro Hac Vice; and the Court having reviewed the moving papers of the applicant,
out-of-state attorney, and considered this matter pursuant to Fed.R.Civ.Proc.78, D.N.J.
L.Civ.R.101.1 and D.N.J. LBR 9010-1, and good cause having been shown; it is
        ORDERED that Russell R. Johnson III be permitted to appear pro hac vice; provided that
pursuant to D.N.J. L.Civ. R. 101.1(c)(4), an appearance as counsel of record shall be filed
promptly by a member of the bar of this Court upon whom all notices, orders and pleadings may
be served, and who shall promptly notify the out-of-state attorney of their receipt. Only an
attorney at law of this Court may file papers, enter appearances for parties, sign stipulations, or
sign and receive payments on judgments, decrees or orders, and it is further
        ORDERED that the applicant shall arrange with the New Jersey Lawyers' Fund for Client
Protection for payment of the annual fee, for this year and for any year in which the out-of-state
attorney continues to represent a client in a matter pending in this Court in accordance with New
Jersey Court Rule 1:28-2 and D.N.J. L. Civ. R. 101.1, said fee to be deposited within twenty
(20) days of the date of the entry of this Order, and it is further
        ORDERED that the $150.00 fee required by D.N.J. L. Civ. R. 101(c)(3) for pro hac vice
admission to the District Court for the District of New Jersey shall also be payable within twenty
(20) days of entry of this Order. Payment in the form of a check must be payable to "Clerk,
USDC" and forwarded to the Clerk of the United States District Court for the District of New
Jersey at the following address:
                                    United States District Court
                                      District of New Jersey
                              Martin Luther King, Jr. Federal Building
                                         50 Walnut Street
                                       Newark, N.J. 07102
                               Attention: Pro Hac Vice Admissions

        and it is further ORDERED that the applicant shall be bound by the Local Rules of the
United States District Court for the District of New Jersey and the Local Rules of Bankruptcy
Procedure for the District of New Jersey; and it is further
        ORDERED that the Clerk shall forward a copy of this Order to the Treasurer of New
Jersey Lawyers' Fund for Client Protection within 5 days of its date of entry.




                                                   2
